Exhibit 10.2
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT is effective as of
September 1, 2009 by and between David Marrs (“Executive”) and Regency GP LLC
(the “Managing General Partner”), the managing general partner of the general
partner of Regency Energy Partners LP (the “Partnership”).
 
WHEREAS, CDM Resource Management LLC (f/k/a ADJHR, LLC) (the “Company”) is an
indirect wholly owned subsidiary of the Partnership; and
 
WHEREAS, the Managing General Partner has employed Executive to serve as its
employee and to serve as Executive Vice President of the Company;
 
WHEREAS, the Managing General Partner and Executive entered into an Employment
Agreement dated effective January 15, 2008 and an Amended and Restated
Employment Agreement effective December 30, 2008 (as amended, the “Agreement”);
 
WHEREAS, the Managing General Partner has offered, and Executive has
accepted,  promotion to Division President of its Contract Compression
Operations and President of the Company; and
 
WHEREAS, the parties desire to amend the Agreement to reflect the changes to
certain terms of Executive’s employment.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1. Employment. The Managing General Partner hereby agrees to employ Executive to
serve as its Division President of Contract Compression Operations  and to serve
as President of the Company, and Executive hereby accepts such employment, on
the terms and conditions hereinafter set forth.
 
2. Term. Subject to Section 3, the Company hereby agrees to employ Executive,
and Executive hereby agrees to be employed by the Company, in accordance with
the terms and provisions of this Agreement.  The term of this Agreement (the
“Term”) shall be the period commencing on the Effective Date and ending on the
second anniversary of the Effective Date; provided, however, that commencing on
such second anniversary date of the Effective Date, and on each anniversary of
such date occurring thereafter, the Term automatically shall be extended for one
additional year to the next anniversary of the Effective Date unless at least
365 days prior to the ensuing expiration date, the Company or Executive shall
have given written notice to the other that it or he, as applicable, does not
wish to extend this Agreement (a “Non-Renewal Notice”).  If the Term ends due to
a non-renewal, Executive shall continue after such termination as an “at will
employee.”  The period of employment of Executive by the Managing General
Partner under this Agreement (the “Employment Period”) shall commence on
September 1, 2009 (the “Commencement Date”) and shall continue through the
second anniversary thereof.
 
 
 

--------------------------------------------------------------------------------

 
3. Position and Duties. During the Employment Period, Executive shall serve as
the Managing General Partner’s Division President and as President of the
Company, and shall report to the Chief Executive Officer of the Company.
Executive shall have those powers and duties with respect to the Company
normally associated with the position of President, and such other powers and
duties as may be assigned to him by the Board of Directors of the Managing
General Partner (hereinafter referred to as “Board”); provided that, the Board
shall assign him only such other powers and duties as are of a type, nature and
dignity consistent with Executive’s position, and do not violate any applicable
laws or regulations. Subject to the remaining provisions hereof, Executive shall
devote his full working time, attention and energies to the performance of his
duties for the Managing General Partner.  Executive may also manage personal
investments and engage in civic or charitable activities so long as the same do
not interfere with the performance of Executive’s responsibilities as an
employee of the Managing General Partner in accordance with this Agreement. If,
from time to time, the Company or an Affiliate of the Company desires that
Executive render services to any such Affiliate outside the scope of the
services described above, then (i) the Company shall first obtain authorization
from the Chief Executive Officer (or, if there is no Chief Executive Officer,
the Board) of the Managing General Partner and (ii) any additional compensation
to Executive for providing those services must be reasonably acceptable to
Executive.
 
4. Place of Performance.   The place of employment of Executive shall be at the
Company’s principal executive offices in Houston, Texas, or at such other
offices as the Board may designate; provided, that Executive shall not be
required to relocate outside of the Greater Houston Metropolitan
Area.   Executive acknowledges that he may be required to travel on Company
business during the Employment Period.
 
5. Compensation and Related Matters.
 
(a) Base Salary. During the Employment Period, the Managing General Partner
shall pay Executive a base salary at the rate of not less than $300,000 per year
(“Base Salary”). Executive’s Base Salary shall be paid in accordance with the
Managing General Partner’s customary payroll practices. The Compensation
Committee of the Board shall annually review Executive’s Base Salary for
increase (but not decrease), consistent with the compensation practices and
guidelines of the Managing General Partner.  If Executive’s Base Salary is
increased by the Managing General Partner, such increased Base Salary shall then
constitute the Base Salary for all purposes of this Agreement.
 
(b) Bonuses.  During each full or partial fiscal year of the Managing General
Partner that occurs during the Employment Period, Executive shall be eligible
for an annual performance bonus (the “Bonus”), to be awarded and determined at
the sole discretion of the Board or its Compensation Committee, of up to 90% of
Executive’s then current Base Salary. The Bonus, if any, may be payable in cash,
equity, or some combination thereof, at the discretion of the Board or such
Compensation Committee.   Any Bonus earned during a fiscal year shall be paid at
such time as the Managing General Partner customarily pays annual bonuses;
provided, that, Executive is still employed as of such date, but in no event
later than the 90th day of the year following the fiscal year in which the Bonus
is earned.
 
 
2

--------------------------------------------------------------------------------

 
(c) Expenses.  During the Employment Period, the Managing General Partner shall
promptly reimburse Executive for all reasonable business expenses upon the
presentation of reasonably itemized statements of such expenses in accordance
with the Managing General Partner’s generally applied policies and procedures
now in force which provide an objectively determinable nondiscretionary
definition of the expenses eligible for reimbursement, or as such policies and
procedures may be modified with respect to all executive officers of the
Managing General Partner.  Notwithstanding any provision of this Agreement to
the contrary, the amount of expenses for which Executive is eligible to receive
reimbursement during any calendar year shall not affect the amount of expenses
for which Executive is eligible to receive reimbursement during any other
calendar year within the Employment Period.  In addition, any reimbursement of
expenses provided for in this Agreement shall be made on or before the last day
of the calendar year following the calendar year in which the expense was
incurred.  Executive is not permitted to receive a payment or other benefit in
lieu of reimbursement under Section 5(c).
 
(d) Vacation.  During the Employment Period, Executive shall be entitled to the
maximum amount of paid time off (including vacation, sick days and personal
time) permitted to employees of the Managing General Partner in accordance with
the Managing General Partner’s generally applied policy as it may be established
from time to time (assuming more than ten years’ credited service by
Executive.  In addition to vacation, Executive shall be entitled to the number
of national holidays per year that other executive officers of the Managing
General Partner with similar tenure are entitled under the Managing General
Partner’s policies.
 
(e) Welfare, Pension and Incentive Benefit Plans and Perquisites.  During the
Employment Period, Executive shall be entitled to participate, to the same
extent and under the same conditions that are provided to other executives, in
such employee benefit plans offered by the Managing General Partner, or that it
may adopt from time to time for its executives, in accordance with the
eligibility requirements for participation therein and the other terms and
conditions thereof.  
 
(f) Equity Awards.  During each fiscal year of the Company that occurs during
the Employment Period, Executive shall be eligible to receive such equity awards
as the Board, or its Compensation Committee, may, in its sole discretion, choose
to award to him.  The parties acknowledge and agree that commensurate with the
date of this Second Amended and Restated Employment Agreement, the Managing
General Partner awarded Executive an initial grant of 22,000 units subject to
the terms of the Long-Term Incentive Plan Grant of Time-Based Phantom Units with
DERs and the Long-Term Incentive Plan Grant of Performance-Based Phantom Units
with DERs (collectively the “2009 LTIPs”).
 
(g) Indemnification and Insurance.  Executive shall be entitled to insured
status under the Managing General Partner’s Directors & Officers Liability
Insurance to the same extent that its other executive officers are insureds. In
addition, at or about the time of the execution of this Agreement, Executive and
the Managing General Partner shall enter into an indemnification agreement in
substantially the form entered into and in effect with the Managing General
Partners’ executive officers.
 
 
3

--------------------------------------------------------------------------------

 
6. Termination Procedure.
 
(a) Right and Notice of Termination.  Any party may terminate the employment
relationship with or without cause or good reason.   Any termination during the
Employment Period (other than termination by death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 10.
 
(b) Date of Termination.  “Date of Termination” shall mean (i) if Executive’s
employment is terminated by his death, the date of his death, or (ii) if
Executive’s employment is terminated pursuant to notice, the date the Notice of
Termination is provided to the other party, provided, that, if applicable, the
Notice of Termination shall not be effective until any applicable cure period
has expired and such event or events leading to such termination have not yet
been cured.
 
(c) Consequences of Termination by Managing General Partner Without Cause or by
Executive For Good Reason.  Should the employment relationship be
terminated:   (i) by the Managing General Partner without Cause; or (ii) by
Executive for Good Reason, then notwithstanding anything to the contrary in
Section 7(c) of this Agreement, the term of the non-compete only agreed to by
the Parties shall be limited to the one year period following termination of
this Agreement, and, further, Executive, upon execution of a comprehensive
release of all liabilities, claims, demands and causes of action arising from or
related to Executive’s employment or its termination against the Managing
General Partner, the Partnership, the Company and all their respective
affiliates, officers, directors, employees, partners, investors, agents,
attorneys, insurers, successors, predecessors and assigns, shall be entitled
to:  
 
·  
payment of accrued and unpaid Base Salary and unused vacation time accrued
through the Date of Termination, to be paid in a lump sum, less all applicable
withholdings, immediately upon Executive’s Date of Termination but in no event
later than 74 days thereafter;

 
·  
payment of a lump sum amount equal to one year of Executive’s Base Salary, less
all applicable withholdings, to be paid to Executive immediately upon
Executive’s Date of Termination, but in no event later than 74 days thereafter;

 
·  
if the Board elects to pay a Bonus for the fiscal year in which the Date of
Termination occurs pursuant to paragraph 5(b), payment of the Bonus for the
fiscal year of termination, less all applicable withholdings, prorated on a per
day basis from the first date of such fiscal year through the Date of
Termination, based on a calendar year of 365 or 366 days, as the case may be, to
be paid immediately following the end of the fiscal year for which such Bonus
relates, but in no event later than 74 days thereafter;

 
·  
payment on a monthly basis for the continuation of group health insurance
coverage, at the Managing General Partner’s expense, for Executive and his
spouse and dependents under COBRA for the 18-month period following the Date of
Termination, or until Executive and his spouse and dependents become eligible
under another employer’s health insurance plan (whichever is sooner);

 
 
4

--------------------------------------------------------------------------------

 
·  
reimbursement on a monthly basis for group health insurance coverage obtained by
Executive, at the Managing General Partner’s expense, for Executive and his
spouse and dependents in an amount not to exceed the monthly COBRA premiums
required to maintain Executive’s group health insurance coverage for the
18-month period immediately following the expiration of Executive’s COBRA rights
under the preceding sub-paragraph, or until Executive and his spouse and
dependents become eligible under another employer’s health insurance plan
(whichever is sooner);

 
·  
notwithstanding anything to the contrary in any equity grant, excluding Class C
common units, based on time vesting under the Company’s Long-Term Incentive
Plans or any successor to such plans (the “Company’s LTIPs”), accelerated
vesting to the Date of Termination of all such outstanding equity awards; and

 
·  
notwithstanding anything to the contrary in any equity grant, excluding Class C
common units, based on performance based vesting under the Company’s LTIPs, if
and to the extent the Performance Goal (as defined in any such grant) is
achieved for the Performance Period (as defined in any such grant), of a “pro
rata portion” of the Vested Percentage (as defined in any such grant) that would
have become vested had Executive’s employment continued through the end of the
Performance Period will become vested on the last day of the Performance
Period.  The “pro rata portion” shall be a fraction, the numerator of which is
the number of days in the Performance Period that have lapsed as of the date of
Executive’s termination, and the denominator of which is the total number of
days in the Performance Period.

 
(d) Consequences of Termination by the Managing General Partner For Cause or by
Executive Without Good Reason.  Should the employment relationship be
terminated: (i) by the Managing General Partner for Cause or (ii) by Executive
without Good Reason, then:
 
·  
Executive shall be entitled only to payment of accrued and unpaid Base Salary
through the Date of Termination, to be paid in a lump sum immediately upon
Executive’s Date of Termination, but in no event later than 74 days thereafter;
and

 
·  
Executive shall automatically forfeit all deferred compensation, unused vacation
time, unpaid Bonuses, unredeemed equity awards, and other compensation, whether
vested or unvested (except for vested 401(k) and retirement benefits).

 
(e) Consequences of Termination by Death or by the Managing General Partner for
Disability.  Should the employment relationship be terminated by Executive’s
death or by the Managing General Partner for Executive’s disability as defined
under the terms of the Company’s Long Term Disability Plan, then:
 
 
5

--------------------------------------------------------------------------------

 
·  
Executive shall be entitled only to payment of accrued and unpaid Base Salary
through the Date of Termination, to be paid in a lump sum immediately upon
Executive’s Date of Termination, but in no event later than 74 days thereafter;

 
·  
notwithstanding anything to the contrary in any equity grant, excluding Class C
common units, based on time vesting under the Company’s LTIPs, accelerated
vesting to the Date of Termination of all such outstanding equity awards; and

 
·  
notwithstanding anything to the contrary in any equity grant, excluding Class C
common units, based on performance based vesting under the Company’s LTIPs, if
and to the extent the Performance Goal (as defined in any such grant) is
achieved for the Performance Period (as defined in any such grant), of a “pro
rata portion” of the Vested Percentage (as defined in any such grant) that would
have become vested had Executive’s employment continued through the end of the
Performance Period will become vested on the last day of the Performance
Period.  The “pro rata portion” shall be a fraction, the numerator of which is
the number of days in the Performance Period that have lapsed as of the date of
Executive’s termination, and the denominator of which is the total number of
days in the Performance Period.

 
(f) Consequences of Termination by Expiration of the Term.  Should the
employment relationship be terminated by expiration of the original Term of this
Agreement, or by non-renewal of any Term of this Agreement, then:
 
·  
Executive shall be entitled only to payment of accrued and unpaid Base Salary
through the Date of Termination, to be paid in a lump sum immediately upon
Executive’s Date of Termination, but in no event later than 74 days thereafter;

 
·  
notwithstanding anything to the contrary in any equity grant, excluding Class C
common units, based on time vesting under the Company’s LTIPs, accelerated
vesting to the Date of Termination of all such outstanding equity awards; and

 
·  
notwithstanding anything to the contrary in any equity grant, excluding Class C
common units, based on performance based vesting under the Company’s LTIPs, if
and to the extent the Performance Goal (as defined in any such grant) is
achieved for the Performance Period (as defined in any such grant), of a “pro
rata portion” of the Vested Percentage (as defined in any such grant) that would
have become vested had Executive’s employment continued through the end of the
Performance Period will become vested on the last day of the Performance
Period.  The “pro rata portion” shall be a fraction, the numerator of which is
the number of days in the Performance Period that have lapsed as of the date of
Executive’s termination, and the denominator of which is the total number of
days in the Performance Period.

 
(g) Definition of Cause For Termination.  The Managing General Partner shall
have “Cause” for termination of the employment relationship with Executive only
upon any of the following to occur:
 
 
6

--------------------------------------------------------------------------------

 
·  
Executive’s conviction of, or a plea of nolo contendere to, a crime that
constitutes a felony;

 
·  
Executive’s breach of his  confidentiality or non-compete obligations  under
paragraph (b) or (c) of Section 7;

 
·  
Executive’s breach of his fiduciary duty of loyalty, due care or good faith, as
such terms are understood and applied to officers of business entities under
Delaware law, to the Company or to the Managing General Partner;

 
·  
Executive’s willful or gross neglect of his duties (as reasonably directed in
writing by the Managing General Partner);

 
·  
Executive’s commission of a material act of fraud or willful misconduct with
respect to the performance of his duties (as reasonably directed in writing by
the Managing General Partner);

 
·  
Executive’s misappropriation of funds or property of the Partnership;

 
·  
Executive’s knowing engagement, without the express written consent of the
Managing General Partner, in any activity that competes with or is materially
injurious to the business or reputation of the Partnership; or

 
·  
Executive’s material breach of the material terms of this Agreement.

 
(h) Definition of Good Reason For Termination.  Executive shall have “Good
Reason” for termination of the employment relationship with the Managing General
Partner upon any of the following to occur:
 
·  
So long as Executive is able to perform his duties specified under Section 3
hereof, a material change in Executive’s position or duties that is not agreed
to in writing by Executive; or

 
·  
The Managing General Partner’s  failure to cure a material breach by the
Managing General Partner of the terms of this Agreement;

 
provided that, with respect to any of the above conditions, (i) Executive has
provided the Managing General Partner written notice of the existence of such
condition, which notice must be given within 90 days of the Executive’s notice
of such condition, and (ii) the Managing General Partner has 30 days after the
giving of such notice to remedy such condition.
 
7. Restrictive Covenants.
 
 
7

--------------------------------------------------------------------------------

 
(a) Acknowledgments.  Executive acknowledges that: (i) as a result of
Executive’s employment by the Managing General Partner and by the Company’s
predecessor, Executive has obtained and will obtain Confidential Information (as
defined below); (ii) the Confidential Information has been developed and created
by the Company and the Regency Affiliates at substantial expense, and the
Confidential Information constitutes valuable proprietary assets; (iii) the
Company and the Regency Affiliates may suffer substantial damage and irreparable
harm that will be difficult to compute if, during the Employment Period and
thereafter, Executive should enter a Competitive Business (as defined herein) in
violation of the provisions of this Agreement; (iv) the nature of the Company’s
and the Regency Affiliates’ business is such that it could be conducted any
where in the world and that it is not limited to a geographic scope or region;
(v) the Company and the Regency Affiliates may suffer substantial damage that
will be difficult to compute if, during the Employment Period or thereafter,
Executive should solicit or interfere with the Company’s or any Regency
Affiliate’s employees, clients or customers or should divulge Confidential
Information relating to the business of the Company or any such Regency
Affiliates; (vi) the provisions of this Agreement are reasonable and necessary
for the protection of the business of the Company and the Regency Affiliates;
(vii) in granting the benefits to Executive under this Agreement, the Managing
General Partner is relying on Executive’s agreement to be bound by the terms
hereof; and (viii) the provisions of this Agreement will not preclude Executive
from other gainful employment. “Competitive Business” as used in this Agreement
shall mean any business that competes, directly or indirectly, with the business
of the Company, the Partnership and its other Subsidiaries as conducted on the
date of this Agreement. “Confidential Information” as used in this Agreement
shall mean any and all confidential and/or proprietary knowledge, data, or
information of the Partnership and its Subsidiaries, including, without
limitation, any: (A) trade secrets, drawings, inventions, methodologies, mask
works, ideas, processes, formulas, source and object codes, data, programs,
software source documents, works of authorship, know-how, improvements,
discoveries, developments, designs and techniques, and all other work product of
the Partnership or any of its Subsidiaries, whether or not patentable or
registrable under trademark, copyright, patent or similar laws; (B) information
regarding plans for research, development, new service offerings and/or
products, marketing, advertising and selling, distribution, business plans,
business forecasts, budgets and unpublished financial statements, licenses,
prices and costs, suppliers, customers or distribution arrangements; (C) any
information regarding the compensation of employees, suppliers, agents, and/or
independent contractors of the Partnership or any of its Subsidiaries; (D)
concepts and ideas relating to the development and distribution of content in
any medium or to the current, future and proposed products or services of the
Partnership or any of its Subsidiaries; or (E) any other information, data or
the like that is labeled confidential or orally disclosed to Executive as
confidential. As defined herein, Confidential Information shall not include
information that (i) is in or becomes released into the public domain other than
as a result of Executive’s breach of any of obligations hereunder, (ii) is
required to be publicly disclosed pursuant to any applicable state, federal or
other laws, including securities laws, or (iii) becomes available to Executive
on a non-confidential basis from a source other than the Company, the
Partnership or another Subsidiary thereof, so long as such source is not known
by Executive (after reasonable inquiry) to be subject to another confidentiality
agreement with the Company, the Partnership or such other Subsidiary.
“Subsidiary” as used in this Agreement shall mean, with respect to any Person,
any corporation or other organization (including a limited liability company or
a partnership), whether incorporated or unincorporated, of which such Person
directly or indirectly owns or Controls at least 50% of the securities or other
interests having by their terms ordinary voting power to elect at least 50% of
the board of directors or others performing similar functions with respect to
such corporation or other organization or any organization of which such Person
is a general partner or managing partner. “Affiliate” as used in this Agreement
shall mean, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, the first mentioned Person. “Regency Affiliates”
means, collectively, the Partnership and all Subsidiaries thereof other than the
Company. “Person” as used in this Agreement shall mean any individual,
corporation, partnership, limited liability company, association, trust,
incorporated organization, other entity or group (as defined in Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended). “Control”, and its
derivative expressions, as used in this Agreement shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
 
8

--------------------------------------------------------------------------------

 
(b) Confidentiality.  In consideration of the benefits provided for in this
Agreement, Executive agrees that he will not, at any time, either during the
Employment Period or thereafter, divulge, publish or in any other manner
disclose, directly or indirectly, to any Person any, and agrees to keep in the
strictest confidence all, Confidential Information, except (i) as may be
necessary to the performance of Executive’s duties hereunder, (ii) with the
Managing General Partner’s express written consent, or (iii) where required to
be disclosed by court order, subpoena or other government process and, in such
event, Executive shall reasonably cooperate with the Managing General Partner to
the extent he may lawfully do so in attempting to keep such information
confidential. Upon termination, Executive agrees to promptly deliver to the
Managing General Partner the originals and all copies, in whatever medium, of
all such Confidential Information.
 
(c) Non-Compete.  In consideration of the benefits provided for in this
Agreement, and to protect the Confidential Information provided to him,
Executive covenants and agrees that during his employment and for a period of
three years following the termination of his employment for whatever reason (the
“Restricted Period”), he will not, in those geographic areas in which the
Partnership or any of its Subsidiaries actively conduct business as of the date
of this Agreement or within the preceding six months, for himself, or in
conjunction with any other Person (whether as a shareholder, partner, member,
principal, agent, lender, director, officer, manager, trustee, representative,
employee or consultant), directly or indirectly, be employed by, provide
services to, in any way be connected, associated or have any interest in, or
give advice or consultation to (in each case whether for pay or otherwise) any
Competitive Business without the Managing General Partner’s prior written
consent except for any investment by Executive in the publicly traded securities
of any business entity constituting less than one percent (1%) of the securities
of such class outstanding at the time any such determination is made.  Should
Executive be determined by a final, non-appealable judgment of a court of
competent jurisdiction to have breached the foregoing non-compete obligation,
the Restricted Period shall be extended for the term of the breach as found by
such court.
 
(d) Non-Solicitation of Employees.  In consideration of the benefits provided
for in this Agreement, Executive covenants and agrees that during the Restricted
Period, he will not, for himself or any other Person, directly or indirectly (i)
solicit or employ, or have or cause any other Person to solicit or employ, any
individual who is employed by the Partnership or any of its Subsidiaries at the
Date of Termination or (ii) request, cause or encourage any employee of the
Managing General Partner, the Partnership or any of its Subsidiaries to breach
or threaten to breach any terms of said employee’s agreements with the
Partnership or any of its Subsidiaries or to terminate his or her employment
with the Managing General Partner, the Partnership or any of its
Subsidiaries.  Should Executive be determined by a final, non-appealable
judgment of a court of competent jurisdiction to have breached the foregoing
non-solicitation obligation, the Restricted Period shall be extended for the
term of the breach as found by such court.
 
 
9

--------------------------------------------------------------------------------

 
(e) Non-Solicitation of Clients, Customers and Contact Sources. In consideration
of the benefits provided for in this Agreement, and to protect the Confidential
Information provided to him, Executive covenants and agrees that during the
Restricted Period, he will not, for himself or any other Person, directly or
indirectly: (i) solicit or accept any business of the type engaged in by the
Company, the Partnership or any of its other Subsidiaries, from any person or
entity who, at the time of, or at the time during the 12 months preceding, the
Date of Termination, was an existing customer, client or contact source of the
Partnership or any of its Subsidiaries; or (ii) cause any of such clients,
customers or contact sources of the Partnership or any of its Subsidiaries to
cancel or terminate any business relationship with the Partnership or any of its
Subsidiaries involving services or activities that were directly or indirectly
the responsibility of Executive during his employment; except in any such case
on behalf of the Company, the Partnership or another Subsidiary in carrying out
Executive’s duties hereunder.
 
(f) Enforcement.  If Executive commits a breach, or overtly threatens to commit
a breach, of any of the provisions of this Section 7, the Managing General
Partner and the Company shall have the right and remedy to have the provisions
specifically enforced by any court having jurisdiction, it being acknowledged
and agreed by Executive that the services being rendered hereunder to the
Managing General Partner and the Company are of a special, unique and
extraordinary character and that any such breach or threatened breach may cause
irreparable injury to the Partnership and its Subsidiaries and that money
damages may not provide an adequate remedy to the Managing General Partner or
the Company. Such right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the Managing General Partner or the
Company at law or in equity in connection with any such breach.  Accordingly,
Executive consents to the issuance of an injunction, whether preliminary or
permanent, consistent with the terms of this Agreement.
 
(g) Blue Pencil.  If, at any time, the provisions of this Section 7 shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter, and Executive and the Managing General Partner agree that this
Agreement as so amended shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.
 
(h) EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS SECTION 7 AND HAS HAD
THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS HE CONSIDERED
NECESSARY AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S CONTENTS AND SIGNIFIES
SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.
 
8. Resolution of Differences Over Breaches of Agreement.  The parties shall use
their good faith efforts to resolve any controversy or claim arising out of, or
relating to, this Agreement or the breach thereof, first in accordance with the
Managing General Partner’s internal review procedures, including prior to any
determination of Cause or Good Reason, except that this requirement shall not
apply to any claim or dispute under or relating to Section 7 of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
9. Successors; Binding Agreement.  The rights and benefits of Executive
hereunder shall not be assignable, whether by voluntary or involuntary
assignment or transfer by Executive, except that payments and benefits payable
to Executive hereunder shall inure to the benefit of his estate, spouse and
beneficiaries, as applicable. This Agreement shall be binding upon, and inure to
the benefit of, the successors and assigns of the Managing General Partner, and
the estate, heirs, executors, administrators, beneficiaries and permitted
assigns of Executive, and shall be assignable in whole (but not in part) by the
Managing General Partner to any entity acquiring, directly or indirectly, the
Company or substantially all of the assets of the Company, whether by merger,
consolidation, sale of assets or similar transactions, without, however,
relieving the Managing General Partner of its obligations hereunder (including
those after the date of assignment).
 
10. Notice.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given on the date personally delivered or three
business days following the date deposited in the United States   mail
(certified or registered, return receipt requested, postage prepaid), addressed,
in case of Executive, to the last address on file with the Company and, if to
the Managing General Partner, to its executive offices or to such other address
as any party may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.
 
11. Delay in Payment.  Notwithstanding the timing requirements set forth above,
in the event that Executive is a “specified employee” at the time of his
“separation from service” according to the meaning of such terms in Treasury
Regulation § 1.409A-1(i), any payment due to Executive pursuant to this
Agreement that is required to be delayed for a six month period in accordance
with the restrictions of section 409A of the Code and the regulations
promulgated thereto, shall be paid instead to Executive on the first day of the
seventh month following Executive’s Date of Termination.
 
12. Governing Law; Venue; Severability.  This Agreement is governed by, and is
to be construed and enforced in accordance with, the laws of the State of Texas
without regard to principles of conflicts of laws. Each party (i) consents to
submit itself and himself to the personal jurisdiction of any federal or state
court located in Houston, Texas if any dispute arises out of this Agreement or
any of the transactions contemplated herein, (ii) agrees that it or he will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (iii) agrees that it or he will not bring any
action relating to this Agreement or any of the transactions contemplated herein
in any court other than any federal or state court sitting in Houston, Texas.
Except as otherwise provided herein, if any portion of this Agreement is at any
time deemed to be in conflict with any applicable statute, rule, regulation or
ordinance, such portion shall be deemed to be modified or altered to conform
thereto or, if that is not possible, to be omitted from this Agreement, and the
invalidity of any such portion shall not affect the force, effect and validity
of the remaining portion hereof.
 
 
11

--------------------------------------------------------------------------------

 
13. Amendment.  No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer of the Managing General Partner, and
such waiver is set forth in writing and signed by the party to be charged. No
waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
 
14. Survival.  The respective obligations of, and benefits afforded to,
Executive and Managing General Partner and the Company as provided in Section 7
of this Agreement shall survive the termination of this Agreement, together with
any other provisions hereof which by their nature contemplate survival.
 
15. Mutual Non-Disparagement Obligation.  Executive agrees that he shall not,
during the employment relationship and for a period of three years after the
Date of Termination, make any disparaging remarks concerning the Company, the
Managing General Partner, the Partnership or any of its Subsidiaries. The
Managing General Partner agrees that it shall not, and it shall not cause or
permit the Company, the Partnership or any of the Partnership’s other
Subsidiaries to, during the employment relationship and for a period of three
years after the Date of Termination, make any disparaging remarks concerning
Executive.
 
16. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 
17. Entire Agreement.  This Second Amended and Restated Employment Agreement and
the 2009 LTIPs set forth the entire agreement of the parties hereto in respect
of the subject matter contained herein and supersede all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, in respect of such subject matter. Any
prior agreement of the parties hereto in respect  of the subject matter
contained herein is hereby terminated and canceled as of the date hereof.
 
18. Section Headings.  The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.
 
19. Withholding.  All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.
 
20. Representation.  Executive represents and warrants to the Managing General
Partner, and Executive acknowledges that the Managing General Partner has relied
on such representations and warranties in employing Executive to serve as
Executive Vice President of the Company, that neither Executive’s duties as an
employee of the Managing General Partner nor his performance of this Agreement
will breach any other agreement to which Executive is a party, including,
without limitation, any agreement limiting the use or disclosure of any
information acquired by Executive prior to his employment by the Managing
General Partner. In addition, Executive represents and warrants and acknowledges
that the Managing General Partner has relied on such representations and
warranties in employing Executive, and that he has not entered into, and will
not enter into, any agreement, either oral or written, in conflict herewith.
 
 
12

--------------------------------------------------------------------------------

 
21. Mitigation.  Executive shall not be required to mitigate amounts payable
under this Agreement by seeking other employment or otherwise, and there shall
be no offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein.
 
[Signature page follows]
 
 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
 
REGENCY GP, LLC






By:               /s/ Byron R.
Kelley                                                            
Name:          Byron R. Kelley
Title:            President, Chief Executive Officer and Chairman 





EXECUTIVE
 


/s/ David Marrs                                                    
David Marrs




















 